A question of fact is presented concerning whether the contract alleged in the complaint and bill of particulars calls for a barter transaction. In that event, the bulk whiskey which has been delivered by plaintiff to defendant would constitute payment in whole or in part of the purchase price of the packaged whiskies to be delivered by defendant to plaintiff, thus complying with subdivision 1 of section 85 of the Personal Property Law. Order unanimously modified by denying absolutely defendant’s motion for judgment on the pleadings, and, as so modified, affirmed, with $20 costs and disbursements to the plaintiff. Settle order on notice. Present — Peek, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ. [See 273 App. Div. 808.]